t c memo united_states tax_court barbara deaton petitioner v commissioner of internal revenue respondent ronny deaton petitioner v commissioner of internal revenue respondent docket nos 12375-01l 11121-02l filed date in date ps filed a request to extend the time for filing their federal_income_tax return and remitted dollar_figure therewith ps did not file their return until date reporting an overpayment of dollar_figure thereon on their returns also filed on date ps sought to apply that overpayment to their tax_liabilities r did not honor ps’ request on the ground that the amount ps sought to so apply had been paid in date which is outside the lookback period of sec_6511 i r c that is applicable to ps’ date request for credit r subsequently issued a notice_of_intent_to_levy with respect to ps’ taxable years and ps timely requested a collection_due_process_hearing r’s appeals_office sustained the proposed levy and issued a notice_of_determination to that effect to each of p-h and p-w held r’s appeals office’s determinations that ps’ date remittance was a payment rather than a deposit and that the amount ps sought to apply to their post-1993 tax_liabilities therefore had been paid outside the lookback period of sec_6511 i r c that is applicable to ps’ date request for credit are sustained held further r’s appeals office’s determination to allow the proposed levy to proceed is sustained lawrence r jones jr for petitioners marty j dama for respondent memorandum opinion halpern judge these cases are before the court to review determinations made by respondent’s appeals_office appeals that respondent may proceed to collect by levy unpaid income taxes assessed against petitioners for and we review those determinations pursuant to sec_6330 petitioners are husband and wife who made joint returns of income for the years in issue and for due to petitioner husband’s bankruptcy respondent made separate determinations to proceed with collection with respect to each petitioner and each petitioner filed a separate petition we have consolidated the two resulting cases the issues and arguments are the same in each case unless otherwise indicated all section references and references to the code are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure each petitioner’s sole assignment of error is that appeals erroneously characterized the remittance accompanying their filing extension request for as a payment rather than a deposit thereby precluding by operation of sec_6511 the use of the overpayment attributable to that remittance as a credit against their tax_liabilities background the parties filed a stipulation of facts and submitted these cases without trial pursuant to rule the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioners resided in winnsboro texas at the time the petitions were filed on or about date petitioners filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with respect to their joint federal_income_tax return for the form the signature of tommy j chambers c p a appears on the preparer’s signature line of the form_4868 along with a request that any correspondence regarding the application be sent to gollob morgan peddy co p c in tyler texas as required by the form petitioners listed an expected tax_liability for of dollar_figure on the form_4868 petitioners also listed dollar_figure of withholding for withholding on the form resulting in a balance due of dollar_figure although the form did not require a remittance of the balance due as so computed as a condition to obtaining the extension petitioners submitted a check in the amount of dollar_figure with the form_4868 the remittance petitioners made no additional remittances in respect of their tax_liability petitioners did not file their federal_income_tax return the return until date on the return petitioners reported tax of dollar_figure total payments of dollar_figure consisting of the dollar_figure of withholding and the dollar_figure remittance and an overpayment of dollar_figure petitioners also filed their federal_income_tax returns the and returns respectively on date on the return petitioners treated the dollar_figure overpayment reported on the return as a payment in respect of their tax_liability on the return petitioners treated the remaining balance of that overpayment ie the amount of the overpayment for remaining after application thereof to their tax_liability as a payment in respect of their tax_liability on the return petitioners treated the remaining balance of the overpayment ie the amount of the overpayment for remaining after application thereof to their and tax_liabilities as a payment in respect of their tax_liability and requested that the resulting excess_amount be applied to their tax_liability shortly after receiving the returns in date respondent assessed the amounts reported as tax on those returns applied the withholding dollar_figure and the remittance dollar_figure to the assessment dollar_figure and contrary to petitioners’ instructions as expressed in their returns posted the remaining amount dollar_figure to excess collections on date respondent issued to petitioners a notice_of_intent_to_levy with respect to their taxable years petitioners timely filed form request for a collection_due_process_hearing with an attached letter from their c p a explaining their position the c p a letter the c p a letter bears the letterhead of mike wellman c p a with an address in longview texas the sole argument raised in the c p a letter in opposition to the proposed levy is that contrary to what petitioners understood respondent’s position to be the remittance was a deposit rather than a payment if accepted that argument would have the effect of negating the applicability of sec_6511 the provision which precludes the refund_or_credit of any amount_paid more than years plus the period of any filing extension prior to the date such credit or refund is claimed mr wellman’s signature also appears on the preparer’s signature line on each of the returns filed in date with the same address that appears on the c p a letter in support of petitioners’ argument the c p a letter describes their factual situation as follows in the taxpayer’s sic sold their business at the time they sold it they had no idea what their basis in it was much less the tax that might be due furthermore even before the return was due they were engaged in a lawsuit with the purchaser regarding the non-compete portion of the contract for sale it appeared that the ultimate outcome could result in the entire sale being voided not knowing what tax might be due or even if any_tax would be due the taxpayers made a dollar_figure payment with their extension in date this payment was not based on any estimate of the tax_liability it was made so that any interest and penalties could be avoided when the ultimate tax was calculated it was very much akin to a pre-payment of a proposed examination assessment - except that they had no idea the amount of the tax that may be due like many lawsuits this one remained in the courts for many years it was not until late that the texas supreme court finally decided the case in favor of the taxpayers since so much time had passed and due to poor record keeping and numerous other complicated transactions during it was not until late that the return could be completed it was not until the return was completed that the tax_liability was actually known until then it did not even rise to the level of a wild guess it was simply a deposit to avoid interest and penalties appeals sustained the proposed levy rejecting petitioners’ argument that they intended the remittance to constitute a deposit rather than a payment of tax as previously stated petitioners’ sole assignment of error is that appeals erroneously characterized the remittance as a payment rather than a deposit discussion i law a collection_due_process sec_6330 provides that the commissioner must notify a taxpayer of his right to request a hearing before the commissioner may collect unpaid federal taxes from such taxpayer by levy if the taxpayer requests such a hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for or did not otherwise have an opportunity to dispute such tax_liability sec_6330 following the hearing the appeals officer must determine whether the proposed levy is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the proposed levy balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination on a de novo basis e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite b credit or refund of overpayment code provisions sec_6402 provides generally that the secretary may within the applicable_period of limitations credit a taxpayer’s overpayment against any other federal tax_liability of that taxpayer and refund any remaining balance sec_6511 provides that the general period of limitations for filing a claim for credit or refund ends years after the filing of the return in question or years after the payment of the tax whichever period expires later under the lookback rule_of sec_6511 if the claim is filed within the 3-year period of limitations the amount of the credit or refund is limited to the amount of tax paid_by the claimant during the 3-year period immediately preceding the filing of the claim extended by any period of extension for filing the return in question judicially created distinction between payments and deposits a in general i rosenman v united_states in 323_us_658 the supreme court recognized that not all taxpayer remittances to the internal_revenue_service irs constitute payments of tax in the context of the lookback rule_of the predecessor of sec_6511 the court held that the remittance before it made in connection with the procurement of a 2-month extension for filing an estate_tax_return was in the nature of a deposit that attained payment status only as the commissioner applied it in satisfaction of subsequently assessed amounts id pincite notably the transmittal letter accompanying the remittance stated in part as follows this payment is made under protest and duress and solely for the purpose of avoiding penalties and interest since it is contended by the executors that not all of this sum is legally or lawfully due id pincite ii judicial interpretations of rosenman most lower courts including this court have interpreted rosenman v united_states supra as sanctioning a facts and circumstances approach to determining whether a remittance in respect of a tax is a payment of tax or a deposit at least in situations where the code is silent on the issue e g 165_f3d_204 2d cir 141_f3d_1306 9th cir 100_tc_191 all discussing rosenman progeny under that approach courts generally seek to determine whether based on all of the relevant facts and circumstances associated with the remittance the remitter intended the remittance to satisfy what he or she regarded as an existing tax_liability see eg risman v commissioner supra pincite and cases cited therein such intent is generally considered to be lacking in the case of a random remittance eg one made without reference to a return and prior to any irs audit4 of an amount that bears no good_faith relationship to the remitter’s reasonably possible ultimate tax_liability see id pincite in contrast to the foregoing the court_of_appeals for the fifth circuit to which an appeal in these cases likely would go interpreted rosenman v united_states supra as establishing a generally applicable rule that a remittance in respect of a tax cannot become a payment of that tax for purposes of sec_6511 until the commissioner assesses the tax in question see 204_f2d_943 5th cir see also 618_f2d_357 5th cir following thomas harden v united_states aftr the commissioner has published guidelines for taxpayers seeking to make deposits in the audit context in revproc_84_58 1984_2_cb_501 2d ustc par big_number 5th cir following thomas and ford iii baral v united_states in 528_us_431 a sec_6511 case involving income_tax_withholding and a remittance of estimated_tax the supreme court rejected the interpretation of rosenman v united_states supra by the court_of_appeals for the fifth circuit as being at odds with the plain language of sec_6513 and sec_6513 provides that for purposes of sec_6511 or sec_6512 remittances of estimated income_tax in respect of a taxable_year are deemed paid on the deadline determined without regard to extensions for filing that year’s return sec_6513 contains a similar rule for income_tax_withholding in a footnote the court stated we need not address the proper treatment under sec_6511 of remittances that unlike withholding and estimated income_tax are not governed by a ‘deemed paid’ provision akin to sec_6513 baral v united_states supra pincite n thus in the context of remittances not described in sec_6513 the facts and circumstances approach to distinguishing between payments and deposits as developed under rosenman and its progeny retains its viability see vancanagan v united_states sec_6512 contains rules relating to overpayment determinations by the tax_court sec_6512 provides lookback rules in part by reference to sec_6511 231_f3d_1349 fed cir discussing rosenman and baral the court_of_appeals for the fifth circuit has not since baral addressed the payment deposit distinction b form_4868 remittances i background sec_6081 authorizes the secretary to grant extensions of time to file tax returns regulations promulgated under sec_6081 provide that an individual can obtain an automatic 4-month extension of time for filing his or her income_tax return by filing form_4868 application_for automatic_extension of time to file u s individual_income_tax_return sec_1_6081-4 income_tax regs such an application must show the full amount properly estimated as tax for the taxable_year sec_1 a income_tax regs ii risman v commissioner in risman v commissioner supra a case involving sec_6512 we rejected the commissioner’s argument that a remittance accompanying form_4868 form remittance is an amount_paid as estimated income_tax within the meaning of prior to its amendment in that regulation also required applicants to remit the balance due shown on form_4868 in order to obtain an extension the irs however eliminated that requirement for and subsequent taxable years in notice_93_22 1993_1_cb_305 see also t d 1996_1_cb_312 individuals may rely on notice_93_22 for taxable years ending on or after date and before date sec_6513 which by virtue of that status constitutes a payment as a matter of law in so doing we declined to follow 760_fsupp_186 d kan and batton v united_states aftr 2d ustc par d md in which the respective courts accepted that argument based on the reference to amount properly estimated as tax in sec_1_6081-4 income_tax regs in particular we stated we conclude that the language amount properly estimated as tax under sec_1_6081-4 income_tax regs is not synonymous with nor covered by the language regarding estimated_tax payments under sec_6015 and b the operative provision therefore of sec_6513 that deems any and all payments of estimated_taxes as paid as a matter of law as of the due_date of the related_income tax returns is not applicable to petitioners’ remittance under sec_1_6081-4 income_tax regs of the dollar_figure submitted with petitioners’ form_4868 extension request risman v commissioner supra pincite we looked instead to the in an earlier case the court_of_appeals for the tenth circuit had concluded without specific reference to the language of sec_1_6081-4 income_tax regs that sec_6513 applied to the form_4868 remittance at issue in that case 760_f2d_1072 10th cir we construed weigand as assuming without holding that a form_4868 remittance is a payment of estimated income_tax within the purview of sec_6513 100_tc_191 n the district_court in 760_fsupp_186 d kan which was appealable to the tenth circuit apparently had reached the same conclusion as it did not rely on weigand in its analysis former sec_6015 required individuals in certain circumstances to file annual declarations of estimated income_tax facts and circumstances of the case in concluding that the form_4868 remittance at issue constituted a deposit rather than a payment id pincite we based our rejection of the batton england analysis in part on other statutory language indicating that remittances of estimated income_tax as contemplated in sec_6513 are something quite different from taxpayers’ remittances of the total ‘amount properly estimated as tax’ in requesting extensions of time to file income_tax returns under sec_6081 risman v commissioner supra pincite for instance we observed that sec_6015 as in effect at the time of the taxpayers’ remittance provided that for all purposes of the code the term estimated_tax does not encompass the individual alternative_minimum_tax amt id conversely sec_1_6081-4 income_tax regs contains no such amt carve-out for purposes of determining the amount properly estimated as tax in the context of obtaining a filing extension id since our report in risman v commissioner supra four courts of appeals have concluded based at least in part on the application of sec_6513 that a form_4868 remittance is we also cited language in sec_6081 and former sec_6152 both as in effect at the time of the taxpayers’ remittance which taken together revealed a disconnect between a corporation’s payment of an amount properly estimated as its tax in the context of a filing extension request and its payment of estimated income_tax pursuant to former sec_6154 see risman v commissioner supra pincite a payment as a matter of law for purposes of the lookback rules of sec_6511 165_f3d_204 2d cir 183_f3d_1247 11th cir 141_f3d_1306 9th cir 86_f3d_609 6th cir affg t c memo 1993-dollar_figure ii arguments of the parties a respondent’s argument respondent’s principal argument is that by operation of sec_6513 petitioners’ remittance was a payment rather than a deposit as a matter of law with the result that pursuant to sec_6511 the overpayment for is not available as a credit against petitioners’ tax_liabilities in support of that argument respondent contends that our analysis in 100_tc_191 is obsolete in view of the fact that the additional statutory language we examined therein had been repealed by the time petitioners filed their form_4868 respondent also points to the weight of authority that is contrary to rismandollar_figure although we reached the same result in gabelman v commissioner tcmemo_1993_592 affd 86_f3d_609 6th cir as did the court_of_appeals for the sixth circuit on appeal we did so based on the facts and circumstances of the case consistent with risman v commissioner supra in addition to the four cases cited above respondent includes david v united_states aftr 2d ustc continued alternatively respondent contends that even under a facts and circumstances analysis the remittance was a payment rather than a deposit in that regard respondent rejects petitioners’ argument discussed below that the contemporaneous view of the court_of_appeals for the fifth circuit regarding pre- assessment remittances is relevant to these cases b petitioners’ argument petitioners argue that the proper characterization of a remittance to the irs as a payment of tax or a deposit depends on the facts and circumstances associated with the remittance moreover petitioners argue that the facts and circumstances surrounding the remittance establish their contemporaneous intent to treat the remittance as a mere deposit rather than a payment of tax on brief petitioners focus primarily on the fact that when they made the remittance they resided within the geographic jurisdiction of a court_of_appeals which at that time subscribed to the view that pre-assessment continued par big_number 1st cir and weigand v united_states supra among the court_of_appeals cases holding that form_4868 remittances are payments as a matter of law in david aftr 2d pincite the court_of_appeals for the first circuit specifically declined to decide that issue concluding instead that in the absence of any evidence to the contrary the taxpayer presumably intended his form_4868 remittance to discharge the liability in question thereby rendering the remittance a payment regarding the weigand case see supra note remittances are deposits as a matter of law in petitioners’ words under the legal landscape in the fifth circuit at the time which was part of the facts and circumstances any taxpayer remitting to the irs knew that barring some affirmative indication of payment prior to assessment the remittance was a deposit petitioners’ remittance prior to assessment without any indication that the remittance be treated as a payment rather than a deposit should govern fn ref omitted petitioners’ position is not the application of the per se rule that may indeed have been overruled in principle by baral but is simply the application of the facts and circumstances as petitioners found them at the time in order to determine whether the objective circumstances indicated petitioners’ intention to direct that the remittance be treated as a deposit iii analysis a respondent’s principal argument in risman v commissioner supra we considered and rejected respondent’s argument that by operation of sec_6513 a form_4868 remittance is a payment as a matter of law while the emerging weight of authority contrary to risman may under the appropriate circumstances warrant a reconsideration of our analysis therein we do not undertake that exercise today we do not do so because we can sustain respondent’s determination on the basis of his alternative argument that even under a facts and circumstances analysis the remittance was a payment rather than a deposit see vancanagan v united_states f 3d pincite3 any comprehensive review of risman must await the day when it would make a difference in the outcome of a case before us notwithstanding the foregoing we do revisit risman for the limited purpose of addressing and rejecting respondent’s technical argument that due to the repeal of the additional statutory language we examined in risman our analysis therein is no longer viable had our analysis rested solely on the specific wording of those provisions ie former sec_6015 and sec_6152 and sec_6081 see supra part i b b ii and note respondent’s argument might have some forcedollar_figure however quite apart from our analysis of those provisions we made the following general observations initially we note an obvious and significant difference between estimated_tax payments and a payment of the estimated total_tax liability with a form_4868 extension request estimated_tax is a form of prepaid tax which is submitted with a form 1040-es in quarterly installments throughout the taxable_year by the statutory due_date for the filing of a tax_return in this case date and at the time a taxpayer attempts to estimate his or her total federal_income_tax liability for purposes of obtaining an extension of time to file a tax_return under sec_6081 the date for making estimated_tax payments for the prior year has expired risman v commissioner supra pincite see also sec_6654 interest charge on calendar_year taxpayer’s underpayment of a even if our analysis had been so limited respondent does not suggest that congress repealed or amended those provisions in three separate pieces of legislation passed by three different congresses in order to clarify the scope of sec_6513 required_installment of estimated_tax ceases to accrue on april of the following year those observations in no way depend on the subsequently repealed statutory language we examined in risman b facts and circumstances analysi sec_1 relevance of existing fifth circuit precedent we first consider petitioners’ argument concerning the legal landscape in the fifth circuit as a matter of logic the legal landscape in the fifth circuit can be probative of petitioners’ intent regarding the remittance only if they were aware of that precedent when they made the remittance petitioners have made no allegation to that effect either in their administrative appeal or in connection with these proceedings nor does the record contain any evidence that would support such an allegationdollar_figure to the extent petitioners are suggesting that we should legally presume their awareness of that precedent for these purposes they do not cite nor are we aware of any authority for such a proposition we therefore conclude that absent any allegations or evidence that these petitioners as opposed to the generic any taxpayer remitting to the irs assuming arguendo that the requisite intent could be supplied by petitioners’ agents eg the c p a whose signature appears on the form petitioners have not alleged that any such agent acted on the basis of or was even aware of the fifth circuit position nor does the record contain any evidence that would support such an allegation referenced in their brief in fact knew that barring some affirmative indication of payment prior to assessment the remittance was a deposit under fifth circuit precedent at the time the existence of such precedent is not relevant to our determination of petitioners’ intent with regard to the remittance petitioners’ failure to develop the record petitioners apparently are content to rely solely on the representations of mr wellman contained in the c p a letter to establish their intent regarding the remittance there is no indication in the record that petitioners provided appeals with any evidence that would corroborate those representations nor do petitioners allege that appeals refused to consider any such evidencedollar_figure furthermore because petitioners chose with respondent’s acquiescence to submit these cases without trial pursuant to rule there is no pertinent evidence before us that was not before appealsdollar_figure petitioners’ exclusive reliance on the c p a letter is all the more puzzling considering the source there is no indication in her case memorandum for each petitioner respondent’s appeals officer states that petitioners did not present any documents to elaborate on the litigation involving the sale of their business accordingly since we reach the same result as did appeals our disposition of these cases does not depend on whether we review appeals’ determinations for abuse_of_discretion or on a de novo basis in the record that mr wellman the author of that letter was involved in any way with the filing of the form_4868 in date or was otherwise involved in petitioners’ affairs at that time had petitioners gone to trial they presumably could have elicited the testimony of mr chambers the c p a whose signature appears on the form regarding the circumstances that allegedly rendered their tax_liability inestimable as of date because petitioners chose not to do so we may presume that such testimony would have been unfavorable to them see eg 108_tc_147 citing 6_tc_1158 affd 162_f2d_513 10th cir relying on the c p a letter petitioners have failed to convince us that as of date their tax_liability was inestimable and the remittance was intended as a deposit inconsistencies between the c p a letter and petitioners’ return moreover the c p a letter itself does not square with information from petitioners’ return contained in the record for instance the return belies the assertion in the c p a letter that petitioners’ ignorance of their tax_liability in date was attributable to the sale of their business in and numerous other complicated transactions during the only sale referenced in the return is an installment_sale that occurred in and the return hardly attests to the occurrence of numerous other complicated transactions during dollar_figure furthermore the return belies the allegations in the c p a letter that the dollar_figure amount of the remittance was not based on any estimate of the tax_liability and did not even rise to the level of a wild guess as to the amount of that liability specifically if one calculates petitioners’ tentative tax without any basis offset to the capital_gain they reported for relating to the sale but otherwise in accordance with the schedule d tax worksheet attached to the return the resulting tentative_tax is approximately dollar_figure risman is factually distinguishable these cases are distinguishable from 100_tc_191 in which we concluded on the basis of the facts and circumstances of that case that the taxpayers’ remittance with their filing extension request was a deposit rather than a payment in risman v commissioner supra pincite- the commissioner initially treated the remittance as a petitioners reported on the return that they had received almost dollar_figure from that sale prior to the record does not reflect whether petitioners experienced similar difficulties calculating their tax_liabilities other than wages interest and gain from the sale the return lists other income of dollar_figure and a dollar_figure nonpassive loss from two s_corporations deposit and the taxpayers effectively confirmed their understanding of that treatment in writing approximately months later well before the commissioner recharacterized the remittance as a payment in his recordsdollar_figure in the instant case petitioners did not claim deposit status until approximately years after they made the remittance and they did so only in response to respondent’s commencement of collection activitydollar_figure furthermore in risman v commissioner supra pincite we found that the taxpayers arbitrarily chose the amount of the the commissioner apparently recharacterized the remittance as a payment solely on the theory that it was a payment as a matter of law see 100_tc_191 commissioner did not dispute that under a facts and circumstances analysis the remittance would be treated as a deposit a more analogous case is 231_f3d_1349 fed cir in that case the taxpayers sought to avoid dismissal of their refund_suit on the strength of an affidavit of the accountant who had prepared the form_4868 accompanying the remittance at issue in upholding the trial court’s dismissal the court_of_appeals_for_the_federal_circuit stated the accountant’s explanation of what he did and his characterization of the dollar_figure remittance as a deposit made more than ½ years after the extension application was filed and the remittance made is insufficient to raise any valid factual issue on whether the dollar_figure remittance was a deposit id pincite while we do not suggest that the noncontemporaneous statements of a taxpayer’s representative standing alone are never sufficient to corroborate that taxpayer’s claimed intent with regard to a remittance we do submit that such statements are particularly suspect where as is apparently the case here the representative did not represent the taxpayer in connection with the remittance remittance at issue as discussed above petitioners’ return suggests that they did not randomly choose the amount of the remittance conclusion for the reasons discussed above we sustain appeals’ conclusion that petitioners failed to establish their alleged intent that the remittance be regarded as a deposit rather than a payment iv conclusion we sustain appeals’ findings that the remittance was a payment rather than a deposit and that having been paid outside the lookback period of sec_6511 the portion of the remittance in excess of petitioners’ tax_liability may not be credited against petitioners’ tax_liabilities as petitioners have made no other assignments of error we sustain appeals’ determinations to allow the proposed levy to proceed to reflect the foregoing decisions will be entered for respondent
